Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ishibashi (EP 2555509, hereinafter Ishibashi).
Re claim 1, Ishibashi discloses, an AD conversion device comprising: an AD conversion section (210) that includes a comparator (204) for comparing an electrical signal with a variable-level reference signal (par [0021]), and performs AD (Analog to Digital) conversion of the electrical signal by using the result of comparison made by the comparator between the electrical signal and the reference signal (pars [0021]-[0022]); and a control section (301) for exercising control in such a manner that a bias current (307) flowing in the comparator to operate the comparator during a certain section of the reference signal including a section where the reference signal changes is increased from a first current to a second current, the first current being larger than 0 (zero), the second current being larger than the first current (pars [0022] and [0029]).  
Re claim 2, Ishibashi discloses the limitations of claim 1 including wherein the control section further exercises control in such a manner that a capacitance is connected to the output of the comparator during a certain section of the reference signal including a section where the reference signal changes (par [0028]).
Re claim 3, Ishibashi discloses the limitations of claim 1 including wherein the comparator includes a differential pair to which the electrical signal and the reference signal are inputted (par [0021]), and the AD conversion device further includes a current source and an additional current source, the current source being connected to the differential pair, the additional current source being connected to the differential pair under the control of the control section (par [0022]).  
Re claim 4, Ishibashi discloses the limitations of claim 1 including wherein the comparator includes a differential pair to which the electrical signal and the reference signal are inputted, the AD conversion device further includes a current source that is a mirror destination of a current mirror and connected to the differential pair, and the control section increases a 
Claim 5 is rejected for the reasons stated in claim 1. The method steps as claimed would have been anticipated by the device of Ishibashi.
Re claim 6, Ishibashi discloses, an image sensor comprising: a pixel that includes a photoelectric conversion element for performing photoelectric conversion (102 ad/or 209), and outputs an electrical signal; a reference signal output section that outputs a variable-level reference signal (fig 2, 208); an AD conversion device comprising: an AD conversion section (210) that includes a comparator (204) for comparing an electrical signal with a variable-level reference signal (par [0021]), and performs AD (Analog to Digital) conversion of the electrical signal by using the result of comparison made by the comparator between the electrical signal and the reference signal (pars [0021]-[0022]); and a control section (301) for exercising control in such a manner that a bias current (307) flowing in the comparator to operate the comparator during a certain section of the reference signal including a section where the reference signal changes is increased from a first current to a second current, the first current being larger than 0 (zero), the second current being larger than the first current (pars [0022] and [0029]).  
Re claim 7, Ishibashi disclose, an electronic apparatus comprising: an optical system (101) that collects light; and an image sensor (102 and/or 209) that receives light and outputs a signal corresponding to the amount of received light, wherein the image sensor includes a pixel that includes a photoelectric conversion element for performing photoelectric conversion (209), and outputs an electrical signal (pars [0017]-[0018]), a reference signal output section that outputs a variable-level reference signal (207 and/or 302), 4 an AD conversion device comprising: an AD conversion section (210) that includes a comparator (204) for comparing an electrical signal with a variable-level reference signal (par [0021]), and performs AD (Analog to Digital) conversion of the electrical signal by using the result of comparison made by the comparator between the electrical signal and the reference signal (pars [0021]-[0022]); and a 

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL W FOSSELMAN whose telephone number is (571)270-3728.  The examiner can normally be reached on 8:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOEL W FOSSELMAN/Primary Examiner, Art Unit 2696